Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.


Examiner Comment
	Please note that this Corrected Notice of Allowance amends the dependency of claim 18 in the Examiner’s Amendment below.  The Reasons for Allowance in the Action mailed on July 27, 2022, are not reiterated herewith but are maintained and not changed or modified.
	
Terminal Disclaimer
The terminal disclaimer filed on 2/9/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application Nos. 15/648,306; 15/648,339; 15/648,293; 15/648,319; and 15/648,213 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Claims
Claims 1-12 were originally filed on July 12, 2017. 
The amendment received on February 27, 2019, canceled claims 3-5, 12; amended claims 1-2, 6-7; an added new claims 13-18.  The amendment received on June 24, 2019, canceled claims 1-2 and 6-11; amended claims 13 and 17; and added new claims 19-33.  The amendment received on April 15, 2020, amended claims 13, 16-20, 23-24, 26-27, 30-31, and 33.  The amendment received on March 12, 2021, canceled claim 31; and amended claims 13-15, 17-18, 20-25, 27-29, and 32.  The amendment received on September 28, 2021, canceled claims 14-15, 21-22, 24, and 28-29; and amended claims 13, 16-17, 19-20, 27, and 33.  The amendment received on December 29, 2021, amended claims 13, 20, 27, and 33.  The amendment received on June 21, 2022, canceled claims 19, 26, and 33; and amended claims 13, 16-17, 20, 23, and 27.  The Examiner’s Amendment made on July 27, 2022, canceled claims 27, 30, and 32.  The Examiner’s Amendment below, amends claim 18.
Claims 13, 16-18, 20, 23, and 25 are currently pending and are under consideration.

Priority
The present application claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/361,259 filed July 12, 2016.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Carroll (Applicant’s representative) on 8/1/22.
The application has been amended as follows: 
IN THE CLAIMS:
18.	(Currently Amended)	Please replace “[t]he device of Claim 1,” with “[t]he device of Claim 13,”. 

Reasons for Allowance
The Reasons for Allowance in the Action mailed on 7/27/22 are maintained.  Thus, the Reasons for Allowance are not reiterated herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654